                                        THE CITY OF NEW YORK                            SAMANTHA P. TURETSKY
                                                                                         Assistant Corporation Counsel
ZACHARY W. CARTER
Corporation Counsel
                                       LAW DEPARTMENT                               Labor & Employment Law Division
                                             100 CHURCH STREET                                          (212) 356-2451
                                             NEW YORK, NY 10007                                  sturetsk@law.nyc.gov




                                                                  August 28, 2019

       BY ECF
       Honorable Paul G. Gardephe
       United States District Judge
       United States District Court
       Southern District of New York
       40 Foley Square
       New York, New York 10007

                      Re: Maya Zabar v. New York City Department of Education, et al.
                          Docket No. 18-CV-06657 (PGG)

       Dear Judge Gardephe:

                      I am an Assistant Corporation Counsel in the office of Zachary W. Carter,
       Corporation Counsel of the City of New York, counsel for the defendant Board of Education of
       the City School District of the City of New York (“BOE”) (also known as and sued herein as the
       “New York City Department of Education”) and the individually named defendants Marisol
       Rosales, Manuel Ureña, Lynn Rosales, and Sari Perez in the above-referenced action. I write to
       request that Your Honor extend the time for the parties to submit post-discovery pre-motion
       letters from September 3, 2019 to September 17, 2019, which is a 2-week extension. Plaintiff’s
       counsel has consented to my request. The parties are currently engaging in settlement
       discussions and would like more time to discuss the potential settlement of this case before
       submitting pre-motion letters for summary judgment to Your Honor.
                This is the first such request of this Court for additional time for post-discovery
pre-motion letters. There are two other dates that would be affected by this request. The first is
a post-discovery dispositive pre-motion opposition letter, which the parties request is moved
from September 9, 2019 to October 1, 2019, which is a 2-week extension. The second affected
date is the pre-trial conference scheduled for September 23, 2019. In the event that the parties
are unable to reach a settlement agreement, the parties request that the pre-trial conference is
adjourned sine die until the dispositive motion for summary judgment is decided.

                                                            Respectfully submitted,
                                                            /s/ Samantha P. Turetsky
                                                            Samantha P. Turetsky
                                                            Assistant Corporation Counsel

cc:    Bryan D. Glass Esq. (via ECF)
       Jordan F. Harlow, Esq. (via ECF)
       GLASS & HOGROGIAN LLP
       Attorneys for Plaintiff Maya Zabar
       85 Broad Street, 18th Floor @ Wework
       New York, NY 10004
       (212) 537-6859




                                               -2-
